                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 CENTRAL DIVISION
                                    (at Lexington)

    JASON C. SHEPPARD,                          )
                                                )
          Petitioner,                           )      Civil Action No. 5: 19-084-DCR
                                                )
    V.                                          )
                                                )
    FRANCISCO QUINTANA, Warden,                 )                  JUDGMENT
                                                )
          Respondent.                           )

                                        *** *** *** ***

         In accordance with the Memorandum Opinion and Order entered this date, and pursuant

to Rule 58 of the Federal Rules of Civil Procedure, it is hereby

         ORDERED and ADJUDGED as follows:

         1.     The petition filed by Jason C. Sheppard pursuant to 28 U.S.C. § 2241 [Record

No. 1] is DENIED.

         2.     Judgment is entered in favor of Respondent Francisco Quintana with respect to

all issues raised in this proceeding.

         3.     This action is DISMISSED, with prejudice, and STRICKEN from the docket.

         4.     This is a FINAL and APPEALABLE Judgment and there is no just cause for

delay.




                                              ‐1‐ 
 
    Dated: March 8, 2019.




                                    




                            ‐2‐ 
 
